Colt, J.
The bill in this case alleges infringement of letters patent No. 326,401, granted to the complainant, September 15, 1885. The invention has for its essential feature the construction of a draw-head, the hook of which is pivoted to the shank or body of the head below the line of draw, so that, when desired, it may be dropped or swung down out of the line of draw, thus freeing it from the hook of the adjoining cars with which it is in contact. The first claim of the patent, which is the only one in contro vers}', is as follows:
“A draw-head having the hook pivoted to the plates below the line of draw, and keyed to said plates above said pivot, whereby, as the key is removed from contact with the hook, the hook swings down out of contact with the hook of the adjoining ear, substantially as shown and described.”
The defenses urged are: (1) Anticipation; (2) no infringement; (3) prior invention by the defendant.
i As to the defense of anticipation I agree with the complainant’s expert that none of the prior patents introduced in evidence show a coupling having a coupling hook pivoted to the draw-bar below the line of draw, so that the engaging shoulder of the hook moves forward and downward when the hook-piece turns bn its pivot, and a movable fastening device or key that connects the hook-piece with the draw-bar above the pivot when the hook-piece is in position to be coupled with the other member of the coupling. The Snedaker and Thurber patents have a pivoted device where the link is pivoted below the line of draw, but these devices relate to linked couplings which, it seems to me, are substantially different in'construction and mode of operation from the coupling hooks of complainant’s device.,
• Upon the question of infringement I find that defendant’s device has a draw-head having a hook pivoted below the line of draw, and hooked or latched to the plates above the pivot. What the defendant terms a latch or hook is plainly the equivalent of the Casey key. The defense of non-infringement is not made out.
A more serious question relates to the alleged prior invention by the defendant. The defendant exhibits a model of a car coupling having the hook pivoted below the line of draw, which he says hé made in the spring of 1881, or prior to the date of complainant’s invention. He *79calls his wife and two other witnesses, who swear that they saw the model about this time. From the appearance of the model it is not certain whether' it may not have been somewhat changed since it was first constructed. Ferrin, the first witness for defendant on this point, says he cannot remember the exact location of the pin relatively to the head in the model he saw, because at the time he did' not examine the pin. Mrs. Wheeler, the second witness, says that as near as she can remember the model produced in evidence was the same model she saw in defendant’s house. On the other hand, the plaintiff calls as a witness James B. Thurston, the defendant’s solicitor, who testifies in substance that in June, 1885, the defendant employed him to procure a patent for a car coupling, and that he produced at the time a crude wooden model. In this model the pivot which connected the hook to the draw-bar was not below the line of draw. Application was made for this patent, but lie does not think it was granted. Subsequently Thurston made, another application for the defendant for a second patent,—No. 327,066, —which embodies the infringing device now made by defendant. At this time the defendant did not produce any wooden model such as he now exhibits. Upon this condition of the evidence I am satisfied that the defendant has not made a case of prior invention with that certainty which the law requires to invalidate a patent. But if we should assume the existence of this model as early as 1881, it seems to me that all the .circumstances go to show that it was a case of an abandoned experiment. Upon the whole, I think the complainant is entitled to a decree. Decree for complainant.